Title: To George Washington from Samuel Goodwin, 10 February 1790
From: Goodwin, Samuel
To: Washington, George


Pownalborough [District of Maine] 
SirFebruary 10th 1790 
there is A Great Crye for bread in thease parts; by the Drought, the last summer, the Crops was Cut Very Short and even Potatoes, som did not Get as many: as the Seed they planted as I have been in formed (& Repeated Complaints;): and but Little money in Circulation, in thease Parts, I Cant, Tell what many will do; and when any Neceassory: is in Demand, nothing but Cash, will fetch it; Except somthing that which will fetch Double: the Callamities is Great; God often brings thinge about; that mankind dont foresee nor think of: for their Good; I hope and Pray God: to appear for us all according to his Grace and Great marcy and when we are A suffering to whome Should wee apply too but to God: our heavenly father, and to our Temporal and, Political, father which I hope, will Excuse, and Pardon all Amiss &c. therefore every thinge that Congress: Can

favour us in no Dout, they, will, all which is most humbly submitted by your Excellencys Most Obedient Devoted & Very humble Serv⟨an⟩t

Samuel Goodwin


N.B. there is A Great many Poor in thease Parts: and Pinch hard; (I dont escape) A Very Cold Country.

